Citation Nr: 0307867	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision that determined the veteran 
had not submitted a timely notice of disagreement to the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, rated 50 percent.  In a June 2000 
decision, the Board determined the notice of disagreement 
with the October 1997 RO rating decision was not timely.

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Daniel G. Krasnegor, attorney, to represent 
him before the Court and VA on this matter.  In a March 2001 
order, the Court granted a February 2001 joint motion from 
the parties to vacate the June 2000 Board decision and to 
remand the issue in that decision for readjudication.  In a 
December 2001 decision, the Board determined that the notice 
of disagreement with the October 1997 RO rating decision, 
denying an increased evaluation for PTSD, was timely.

In December 2001, the Board remanded the issue of entitlement 
to an increased evaluation for PTSD to the RO for issuance of 
a statement of the case.  A statement of the case was sent to 
the veteran and his representative in January 2003, and the 
veteran submitted a substantive appeal in January 2003.


FINDINGS OF FACT

1.  The PTSD is manifested primarily by anxiety, recurring 
depression, decreased concentration, sleeping problems, 
reexperiencing, avoidance and arousal stemming from 
experiences during World War II, inability to adapt to 
stressful situations, and panic attacks a couple of times per 
week that produce occupational and social impairment with 
reduced reliability and productivity.

2.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to PTSD with such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for PTSD, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the PTSD.  He and his 
attorney have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's attorney has been given the 
opportunity to submit written argument.  In an April 2002 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim or to give the attorney another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from October 1943 to November 
1945.

A review of the record reveals that service connection has 
been in effect for a psychiatric disability, initially 
classified as psychoneurosis anxiety, then anxiety neurosis, 
and now PTSD, since November 1945.  A 50 percent rating was 
assigned for this disorder, effective from November 1945; the 
50 percent rating was reduced to 30 percent, effective from 
July 1947; the 30 percent rating was reduced to 10 percent, 
effective from September 1949; the 10 percent rating was 
increased to 30 percent, effective from March 1978; and the 
30 percent rating was increased to 50 percent, effective from 
April 1990.  The 50 percent evaluation for the PTSD has 
remained unchanged since April 1990.

VA medical records show that the veteran was treated and 
evaluated for psychiatric problems from the early 1990's to 
2002.  The more salient medical reports are discussed below.

The VA reports of the veteran's outpatient treatment since 
the early 1990's reveal that his PTSD is treated with 
medication and continuous outpatient visits.  Reports of his 
recent treatment show that he has recurring depression 
associated with PTSD.

The veteran's claim for an increased rating was received in 
April 1997.  A VA letter dated in April 1997 notes that the 
veteran had been receiving treatment for PTSD for several 
years at a VA medical facility.  The signatory, a medical 
doctor, noted that the veteran was anxious and depressed most 
of the time with decreased concentration and sleeping 
problems.  It was noted that the veteran was unable to cope 
with stressful situations.

The veteran underwent a VA examination in May 1997.  He was 
oriented in all spheres.  He spoke comfortably and easily, 
except when talking about his military experiences, at which 
time he broke down from one moment to the next, in tears for 
which he apologized profusely.  There was no evidence of any 
auditory or visual hallucinations and no evidence of 
delusional thinking.  There was a hint towards 
obsessionality.  There was no evidence of a cognitive 
deficit.  There were considerable complaints of flashbacks, 
tearfulness, and a good deal of insomnia.  The Axis I 
diagnoses were PTSD, and general anxiety neurosis.  The Axis 
V (Global assessment of Functioning, or GAF) diagnosis was 
61.

Medical literature was received in 1999.  This literature is 
to the effect that medication is not always a solution for 
depression, and notes that PTSD is manifested by various 
symptoms.

The veteran underwent a VA psychiatric examination in 
November 2002.  It was noted that the veteran (born in 1925) 
had retired in 1991, and that he had been married for 52 
years and had a good relationship with his wife.  He reported 
no close friends.  His speech was of normal rate, rhythm, and 
volume.  His mood was blue and his affect was constricted.  
He denied suicidal ideation and past attempts though he 
acknowledged experiencing thoughts over the last couple of 
months without plan or intent.  He denied homicidal ideation.  
He described significant depressive cognition believing that 
he was useless and worthless.  He denied hallucinations and 
delusion.  His thoughts were logical, goal directed, and 
coherent.  The Axis I diagnosis was PTSD.  He reported having 
panic attacks a "couple" of times per week.  The Axis V 
diagnosis or GAF (global assessment of functioning) was 45 
based on social impairments and panic attacks.  The examiner 
noted that the PTSD was manifested by re-experiencing, 
avoidance, and arousal stemming from combat experience in 
World War II.  It was noted that the veteran was socially 
impaired, having no friends and a limited social life.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

The medical evidence indicates that the veteran's PTSD is 
manifested primarily by anxiety, recurring depression, 
decreased concentration, sleeping problems, re-experiencing, 
avoidance, and arousal stemming from experiences during World 
War II, the inability to adapt to stressful situations, and 
panic attacks a couple of times per week that produce 
occupational and social impairment with reduced reliability 
and productivity.  The Board notes that the evidence reveals 
the veteran has problems in establishing social 
relationships, but finds that the 50 percent evaluation for 
the PTSD best represents his disability picture based on the 
manifestations of that disorder.  38 C.F.R. § 4.7.

The veteran's GAF was 61 at the time of the May 1997 VA 
examination and 45 at the time of the VA examination in 
November 2002.  A GAF of 1 to 10 indicates persistent danger 
of severely hurting self or others or persistent inability to 
maintain minimal personal hygiene or serious suicidal act 
with clear expectation of death, a GAF of 11 to 20 indicates 
some danger of hurting self or others or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication.  A GAF of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  A GAF of 41 to 
50 indicates serious symptoms or any serious impairment in 
social, occupational or school functioning.  A GAF of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupation or school functioning.  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than sight impairment in 
social, occupation or school functioning.  GAF's are defined 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's psychiatric disability.  
38 C.F.R. § 4.125 (2002).  The veteran's recent GAF of 45 is 
consistent with the conclusion that a 50 percent evaluation 
for the PTSD would best represent his disability picture.

While some of the veteran's PTSD symptoms, such as panic 
attacks and difficulty in adapting to stressful 
circumstances, are found in the criteria for a 70 percent 
evaluation, they are not present to the degree specified for 
the 70 percent evaluation.  Foe example, he has about two 
panic attacks weekly, which is closer to the 50 percent 
requirement of "more than once a week," and far less than 
"near-continuous" panic as specified for the 70 percent 
rating.  While he has depression, it is not shown to affect 
his ability to function independently, appropriately, and 
effectively.  The overall evidence does not reflect the 
presence of PTSD that produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
PTSD with such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships to support the assignment of a 70 percent 
evaluation for the PTSD under diagnostic code 9411.

The preponderance of the evidence is against the claim for an 
increased evaluation for PTSD, and the claim is denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

